In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2692  
WILLIAM J. BURFORD, 
                                                            Plaintiff‐Appellant, 
                          v. 
                             
ACCOUNTING PRACTICE SALES, INC. and 
GARY HOLMES, 
                                                         Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                           Southern District of Illinois. 
               No. 3:12‐cv‐1212‐JPG‐SCW — J. Phil Gilbert, Judge. 
                                  ____________________ 

        ARGUED DECEMBER 8, 2014 — DECIDED MAY 13, 2015 

                                  ____________________ 

   Before  BAUER  and  HAMILTON,  Circuit  Judges,  and  ELLIS, 
District Judge. 


                                                 
        The  Honorable  Sara  L.  Ellis,  United  States  District  Judge  for  the 

Northern District of Illinois, sitting by designation. 
2                                                      No. 14‐2692 

    HAMILTON,  Circuit  Judge.  Plaintiff  William  J.  Burford 
agreed  to  market  and  facilitate  the  purchase  and  sale  of  ac‐
counting  practices  on  behalf  of  defendant Accounting  Prac‐
tice Sales, Inc. (APS) in various territories from Kentucky to 
Louisiana.  The  parties  initially  signed  one  written  contract 
assigning  Louisiana  to  Burford.  They  later  modified  this 
agreement by orally agreeing that Burford should also cover 
Alabama,  Mississippi,  Tennessee,  and  Kentucky.  There  is 
some dispute about the precise terms of the oral agreements 
and/or  modifications,  but  for  purposes  of  this  appeal,  we 
treat the parties’ entire relationship as being governed by the 
terms of the written contract. 
    APS  terminated  its  contract  with  Burford.  He  brought 
suit in an Illinois state court claiming that APS breached the 
terms of the contract. He also sought to pierce the corporate 
veil to hold Gary Holmes, the owner of APS, personally lia‐
ble for any judgment against APS. 
    APS  removed  the  case  to  federal  court  and  moved  to 
dismiss  under  Federal  Rule  of  Civil  Procedure  12(b)(6)  for 
failure  to  state  a  claim.  After  Burford’s  complaint  survived 
the  motion  to  dismiss, APS  filed  a  four‐count  counterclaim. 
Relevant  here  is  the  count  of  the  counterclaim  alleging  that 
Burford  misappropriated  APS’s  trade  name  in  violation  of 
the  Lanham  Act,  15  U.S.C.  §  1051  et  seq.  Shortly  after  APS 
terminated  his  contract,  Burford  started  a  rival  business 
named  “American  Accounting  Practice  Sales.”  Both  sides 
moved  for  summary  judgment  on  the  opposing  side’s 
claims. 
   APS prevailed on the contract claim on the theory that its 
contract  with  Burford  was  of  indefinite  duration  and  was 
therefore terminable at will. After APS’s motion on the con‐
No. 14‐2692                                                           3 

tract  claim  was  granted,  but  before  the  district  court  could 
consider  the  counterclaim,  APS  voluntarily  dismissed  its 
counterclaim  with  prejudice. As  the  prevailing  party  on  the 
Lanham Act claim, Burford then sought attorney fees under 
15 U.S.C. § 1117(a), arguing that APS’s pursuit of a meritless 
Lanham  Act  claim  until  right  before  trial  amounted  to  the 
sort of abuse of process that entitled Burford to fees. The dis‐
trict court denied this motion, reasoning that APS’s Lanham 
Act claim could have been pursued by a rational party seek‐
ing to protect its trademark. 
    Burford  appeals  the  grant  of  summary  judgment  on  the 
contract claim and the denial of his request for attorney fees 
under  the  Lanham  Act.  We  reverse  the  grant  of  summary 
judgment but affirm the denial of attorney fees. The contract 
provided that it could be terminated by APS only if Burford 
violated  the  terms  of  the  agreement.  Thus,  even  if  the  con‐
tract  was  indefinite  in  duration,  the  parties  contracted 
around the default rule making such contracts terminable at 
will  by  either  party.  On  the  Lanham  Act  issue,  the  district 
court  did  not  abuse  its  discretion  by  denying  Burford’s  re‐
quest for fees.  
I. Contract Interpretation 
    We  review  de  novo  the  district  court’s  interpretation  of  a 
written  contract,  including  its  conclusion  that  the  contract 
was terminable at will. See BKCAP, LLC v. CAPTEC Franchise 
Trust  2000‐1,  572  F.3d  353,  358  (7th  Cir.  2009).  Illinois  law 
governs  the  contract  in  this  diversity  jurisdiction  case.  See 
A.T.N., Inc. v. McAirlaid’s Vliesstoffe GmbH & Co. KG, 557 F.3d 
483, 485 (7th Cir. 2009). Under Illinois law, our primary task 
is “to determine and give effect to the intent of the parties as 
expressed in the language” of the contract. Id., quoting Clay‐
4                                                          No. 14‐2692 

ton  v.  Millers  First  Ins.  Cos.,  892  N.E.2d  613,  615  (Ill.  App. 
2008); see also Jespersen v. Minn. Mining & Manufacturing Co., 
700  N.E.2d  1014,  1017  (Ill.  1998)  (“in  general,  individuals 
should  be  free  to  order  their  affairs  subject  to  important 
qualifications for instances of fraud, duress, or undue influ‐
ence”).  As  an  interpretive  guide,  we  rely  on  background 
principles of contract law to fill in the details when the par‐
ties were silent. See, e.g., Jespersen, 700 N.E.2d at 1017 (rely‐
ing on default presumption that indefinite contracts are ter‐
minable at will when contract is silent on issue). 
    We  agree  with  the  district  court  that  the  contract  here 
was of indefinite duration. The agreement provided that af‐
ter it went into effect, “it renews automatically on each anni‐
versary  date  of  this  agreement  for  another  period  of  twelve 
months.”  The  fact  that  the  initial  contract  was  for  a  twelve‐
month  period  did  not  make  it  for  a  definite  period.  By  its 
terms,  the  agreement  would  renew  itself  without  the  need 
for  either  party  to  take  action,  and  there  appears  to  have 
been  no  way  for  the  parties  to  prevent  automatic  renewal. 
Because the parties provided that the contract would renew 
perpetually,  there  was  no  objective  event  upon  which  the 
agreement  would  terminate.  It  was  therefore  of  indefinite 
duration.  See  R.J.N  Corp.  v.  Connelly  Food  Products,  Inc.,  529 
N.E.2d  1184,  1187  (Ill.  App.  1988)  (a  contract  has  a  definite 
duration only if it can be read to terminate upon the occur‐
rence of an objective event). 
    Under Illinois law, perpetual contracts are disfavored, so 
the  law  presumes  that  such  contracts  are  terminable  at  will 
by  either  party.  Jespersen,  700  N.E.2d  at  1015  (“It  has  long 
been  recognized  that  contracts  of  indefinite  duration  are 
generally  terminable  at  the  will  of  the  parties.”).  That  is, 
No. 14‐2692                                                          5 

when  the  parties  agree  to  a  contract  of  indefinite  duration, 
courts  assume  that  they  intend  for  the  contract  to  be  termi‐
nable at will. Id. at 1017. This does not mean that Illinois law 
forbids parties from making contracts of indefinite duration; 
Illinois  law  merely  disfavors  them  and  assumes  that  most 
contracting parties do too. Id. 
    This  presumption  in  favor  of  indefinite  contracts  being 
terminable  at  will  can  be  overcome  if  the  parties  clearly 
agree  to  place  limits  on  when  termination  may  take  place. 
The Illinois Supreme Court made this clear in Jespersen itself: 
“An agreement without a fixed duration but which provides 
that it is terminable only for cause or upon the occurrence of 
a specific event is in one sense of indefinite duration, but is 
nonetheless  terminable  only  upon  the  occurrence  of  the 
specified  event  and  not  at  will.”  700  N.E.2d  at  1016.  We 
acknowledged  the  same  point  in  Baldwin  Piano,  Inc.  v. 
Deutsche  Wurlitzer  GmbH,  392  F.3d  881,  885  (7th  Cir.  2004), 
where  we  recognized  the  terminable‐at‐will  presumption 
but  held  that  parties  could  avoid  the  presumption  with  a 
clear agreement to the contrary, as they had in that case. We 
described the presumption as “the business equivalent of no‐
fault divorce, with the possibility of covenant marriage if the 
parties make the necessary declarations.” Id. 
     Consistent  with  these  principles,  courts  facing  contracts 
of  indefinite  duration  have  been  called  upon  to  determine 
whether  the  parties  intended  to  circumscribe  their  default 
rights to terminate at will. This question calls for close pars‐
ing  of  the  contract  language.  Compare  Donahue  v.  Rockford 
Showcase  &  Fixture  Co.,  230  N.E.2d  278,  281  (Ill.  App.  1967) 
(contract not terminable at will when parties could terminate 
only if specified sales goals were not met), with Jespersen, 700 
6                                                       No. 14‐2692 

N.E.2d  at  1016–17  (contract  terminable  at  will  when  parties 
could  terminate  for  specified  but  non‐exclusive  instances  of 
material breach), and A.T.N., 557 F.3d at 487 (contract termi‐
nable  at  will  when  either  party  could  terminate  by  simply 
stopping purchases or sales). 
     These principles guide our decision on whether this con‐
tract  allowed  APS  to  terminate  it  at  will.  The  intentions  of 
the  parties  regarding APS’s  termination  rights  are  found  in 
the very last sentence of the agreement: “APS  cannot  termi‐
nate this agreement unless it is violated by Burford.” (Emphasis 
added.) The plain reading of this statement, and the only one 
that  avoids  rendering  it  meaningless,  is  that APS  could  ter‐
minate the agreement if—but only if—Burford had breached 
it. This is the clear statement that Jespersen and Baldwin Piano 
explained  could  keep  a  contract  of  indefinite  duration  from 
being terminable at will. By allowing APS to terminate only 
when  Burford  had  breached,  the  contract  made  as  clear  as 
could be that APS could not terminate the contract at will. By 
way  of  comparison,  the  contract  expressly  provided  that 
Burford  could  terminate  the  contract  at  any  time  on  thirty 
days’ notice. The parties knew how to give a party the right 
to terminate at will. They chose to give that right to Burford 
but not to APS. 
   The  district  court  found  this  language  insufficient  to 
overcome  the  presumption  expressed  in  Jespersen  and  other 
cases that the parties intended to allow APS to terminate the 
agreement  at  will.  In  its  view,  the  provision  merely  stated 
the  obvious: APS  could  terminate  the  agreement  if  Burford 
breached it. Such provisions do nothing to limit the right to 
terminate  at  will  because,  unless  the  parties  provide  other‐
wise,  “any  contract  is  terminable  upon  the  occurrence  of  a 
No. 14‐2692                                                             7 

material breach.” Jespersen, 700 N.E.2d at 1016; see also Pro‐
file  Products,  LLC  v.  Soil Management  Technologies,  Inc.,  155  F. 
Supp. 2d 880, 883 (N.D. Ill. 2001). Repeating what would be 
true even if unstated  does nothing to alter the presumption 
that agreements of indefinite duration are terminable at will. 
    The district court’s reasoning would be persuasive if the 
contract had said “APS may terminate this agreement if it is 
violated  by  Burford,”  or  if,  as  in  Jespersen,  it  merely  con‐
tained  a  “permissive  and  nonexclusive  termination  provi‐
sion”  that  specified  instances  of  material  breach.  See  700 
N.E.2d at 1016–17. But it did not. It said APS could terminate 
the  contract  only  if  Burford  violated  it.  There  is  a  decisive 
difference between saying that A may terminate if B breach‐
es and saying that A may terminate only if B breaches. Here, 
the difference is between reading a sentence out of a contract 
or not, see Baldwin Piano, 392 F.3d at 883 (cautioning against 
interpreting contracts so that major clauses fall out), and be‐
tween the right to terminate at will or only for cause. 
     APS’s  interpretation  of  this  provision  would  threaten  to 
deprive  Burford  of  the  economic  basis  for  the  bargain  he 
struck. As  we  said  in  Baldwin  Piano,  “courts  should  not  de‐
molish the economic basis of bargains that would be sound 
if the contract were given a natural reading.” 392 F.3d at 883–
84. The type of relationship found here—where a sales rep‐
resentative  builds  a  territory  on  the  other  party’s  behalf—
poses  significant  risks  to  both  sides  if either  party  is  free  to 
walk away at any time without consequence. The economic 
incentives and risks associated with this sort of relationship 
can  be  complex,  especially  over  many  years.  See  id.  at  885. 
And  given  this  complexity,  of  course,  parties  may  navigate 
these risks in innumerable ways. 
8                                                       No. 14‐2692 

    In  this case,  the  principal  economic risks  are  evident.  So 
are the contractual provisions protecting each side from ex‐
ploitation  by  the  other.  If  Burford  could  walk  away  at  any 
time,  he  could  use  his  time  at APS  to  build  goodwill  in  his 
territories, only to leave APS and capitalize on that goodwill 
with  another  company  or  for  himself.  If  APS  could  walk 
away  at  any  time,  it  could  wait  until  Burford  had  built  up 
the territories, and then, without much loss to itself, reassign 
the territory to someone it could pay less. At the same time, 
APS  also  needed  protection  from  the  risk  that  its  exclusive 
representative in a territory might perform poorly. 
    The  agreement  anticipated  these  possibilities  and  re‐
duced the risk that they would come about in three principal 
ways. First, it protected APS by subjecting Burford to a one‐
year  non‐compete  clause  after  termination.  Second,  it  pro‐
tected  Burford  by  providing  that  APS  could  not  terminate 
the  contract  so  long  as  he  did  not  violate  the  agreement. 
Third,  at  the  same  time,  it  protected  APS  if  Burford’s  per‐
formance as an exclusive representative was not satisfactory 
because poor sales performance constituted a good cause for 
which  APS  could  terminate  Burford  and  replace  him  with 
someone else. From APS’s perspective, it did not matter that 
Burford  could  terminate  at  will  because  he  was  otherwise 
prevented  from  capitalizing  immediately  on  goodwill  he 
had built up while working for APS. 
    Based  on  the  clear  statement  that  APS  could  not  termi‐
nate  the  agreement  unless  Burford  violated  it,  we  conclude 
that  the  district  court  erred  in  granting  summary  judgment 
for  APS  on  Burford’s  contract  claim.  Both  the  text  of  the 
agreement and the context in which it was signed show that 
APS  could  not  terminate  at  will.  In  both  the  district  court 
No. 14‐2692                                                                      9 

and on appeal, APS’s sole argument for summary judgment 
was  that  the  contract  was  terminable  at  will.  Absent  APS’s 
ability to terminate the agreement at will, then, the contract 
claim survives APS’s motion for summary judgment.1 
II. Lanham Act Attorney Fees 
    Burford also argues that the district court abused its dis‐
cretion by failing to award him attorney fees under the Lan‐
ham  Act  after  APS  dismissed  its  claim  with  prejudice.  Dis‐
trict courts may award attorney fees to those prevailing un‐
der  the  Act  in  “exceptional  cases.”  15  U.S.C.  §  1117(a)(3). 
When  the  party  bringing  the  claim—here  APS—does  not 
prevail, it is an “exceptional case” within the meaning of the 
Act if the decision to bring the claim can be called an abuse 
of process. Nightingale Home Healthcare, Inc. v. Anodyne Thera‐
py, LLC, 626 F.3d 958, 963–64 (7th Cir. 2010) (explaining when 
prevailing defendants and plaintiffs can obtain attorney fees 
under the Act). It is enough for there to be an abuse of pro‐
cess when the claim was objectively unreasonable because it 
is  one  “a  rational  litigant  would  pursue  only  because  it 
would  impose  disproportionate  costs  on  his  opponent.”  Id. 
at 965. It could also be enough to show an abuse of process if 
there were direct evidence that APS sought to “bring a frivo‐
lous claim  in order  to  obtain an  advantage  unrelated  to ob‐
taining  a  favorable  judgment,”  though  such  evidence  is  not 
required for a litigant to be entitled to fees. See id. at 965–66 
                                                 
      1  This  appeal  has  not  required  us  to  consider  Burford’s  attempt  to 

pierce APS’s corporate veil to hold Holmes liable for a breach. Nor have 
we needed to determine whether the oral agreements are subject to the 
same  terms  as  the  written  agreement.  Those  may  be  questions  for  the 
district court in due course. 
10                                                         No. 14‐2692 

(finding that plaintiff had made Lanham Act claim solely to 
coerce  a  price  reduction  out  of  defendant).  Applying  the 
Nightingale  standard  here,  the  district  court  concluded  that 
APS’s decision to bring the claim did not amount to an abuse 
of process. Burford failed to persuade the district court that 
pursuit of the claim was objectively unreasonable or was in‐
tended to harass or to obtain an advantage unrelated to win‐
ning a favorable judgment. 
     The decision whether to award Lanham Act attorney fees 
is  left  to  the  district  court’s  sound  discretion.  BASF  Corp.  v. 
Old World Trading Co., 41 F.3d 1081, 1099 (7th Cir. 1994). Bur‐
ford  argues  that  the  district  court  abused  its  discretion  be‐
cause  APS’s  Lanham  Act  claim  was  nothing  more  than  an 
attempt to impose costs on him solely to gain a competitive 
advantage  and  to  push  him  out  of  the  market.  See  Nightin‐
gale,  626  F.3d  at  962.  In  Burford’s  view,  APS’s  actions  were 
objectively  unreasonable  because  it  chose  to  pursue  the 
claim for as long as it possibly could—so as to impose more 
costs—before voluntarily dismissing, even though it knew it 
had no evidence supporting its claim. 
   Two reasons, taken together, show that the district court 
did not abuse its discretion by rejecting this argument. First, 
APS’s voluntary dismissal of its claim right before trial says 
nothing  definitive  about  its  view  of  the  merits  or  about  its 
reasons  for  filing  the  counterclaim  in  the  first  place.  APS 
sought dismissal of its claim immediately after it won sum‐
mary  judgment  on  Burford’s  contract  claim,  so  dismissal  of 
the  counterclaim  would  allow  APS  simply  to  walk  away 
from the case without further expense or effort. Absent that 
grant  of  summary  judgment,  though,  APS  told  the  district 
court, it would have pursued its Lanham Act claim through 
No. 14‐2692                                                         11 

trial if necessary. All the voluntary dismissal shows, then, is 
that  APS  believed  the  economic  benefits  it  might  have  ob‐
tained from bringing the Lanham Act claim—whether in the 
form of damages or the monetary value of forcing Burford to 
stop using “American Accounting Practice Sales” in the mar‐
ketplace—did  not  outweigh  the  costs  of  going  to  trial  once 
Burford’s contract claim was out of the suit. 
    It  can  be  perfectly  rational  to  pursue  a  counterclaim 
when you already have to spend time and money defending 
other  claims  in  a  case,  yet  to  think  the  counterclaim  is  not 
worth  the  effort  after  your  opponent’s  claims  drop  out.  As 
far as we can tell from this record, APS had little interest in 
pursuing  a  stand‐alone  Lanham Act  claim,  let  alone  for  ex‐
tortionate  reasons,  even  though  it  might  reasonably  have 
thought  the  counterclaim  worth  pursuing  if  it  had  to  be  in 
court anyway. If the motive behind APS’s suit had been only 
to impose litigation costs on a new entrant in the market, it 
certainly could have imposed more costs on Burford by forc‐
ing  him  to  continue  defending  the  Lanham  Act  claim  until 
the case reached its bitter end. It did not do so. 
     Second, Burford’s suggestion that APS has not supported 
its  claim  with  evidence—and  thus  must  have  pursued  for 
extortionate  reasons  a  claim  it  knew  it  would  lose—also  is 
not supported by the record. To have any chance of prevail‐
ing  on  its  claim, APS  would  need  to  offer  evidence  that  its 
mark was protectable and that APS’s customers would likely 
confuse Burford’s services with its own because of their simi‐
lar names. See Door Systems, Inc. v. Pro‐Line Door Sys., Inc., 83 
F.3d  169,  173  (7th  Cir.  1996).  Burford  points  out  that  APS’s 
initial  Rule  26  disclosures  contained  no  information  about 
APS’s  counterclaim.  That’s  not  surprising  since  APS  pre‐
12                                                     No. 14‐2692 

pared  those  disclosures  before  it  filed  the  counterclaim. 
APS’s  later  interrogatory  answers  and  its  summary  judg‐
ment filings show, however, that APS was prepared to offer 
evidence  in  support  of  its  trademark  claim.  Given  APS’s 
readiness to offer evidence on its claim, the district court did 
not  abuse  its  discretion  in  finding  that APS’s  claim  was  not 
frivolous. 
    As to the first element—whether the mark was protecta‐
ble—APS  offered  evidence  in  the  form  of  dictionary  defini‐
tions and advertisements by others in the business of broker‐
ing  accounting  practices  that  “Accounting  Practice  Sales”  is 
descriptive rather than generic. See id. at 171–72 (explaining 
that dictionaries and advertisements can be consulted to de‐
termine  whether  mark  was  generic).  APS  also  suggests  it 
would have been able to establish that its mark had taken on 
secondary meaning for customers as a result of its extensive 
dealings  in  the  accounting  practice  brokerage  market.  See 
Packman  v.  Chicago  Tribune  Co.,  267  F.3d  628,  641  (7th  Cir. 
2001);  G.  Heileman  Brewing  Co.  v.  Anheuser‐Busch,  Inc.,  873 
F.2d  985,  998  n.12  (7th  Cir.  1989).  APS  also  would  have  ar‐
gued  that  Burford’s  intentional  copying  of  the  phrase 
showed  that  it  had  secondary  meaning  in  the  marketplace. 
See Packman, 267 F.3d at 641. 
    We  are  skeptical  about  whether  APS’s  mark  is  protecta‐
ble. “Accounting Practice Sales, Inc.” seems closer to an un‐
protected  description  of  the  business  than  a  designation  of 
origin based on secondary meaning that would prevent Bur‐
ford  from  using  the  name  “American  Accounting  Practice 
Sales.” (Consider the difference between “Widgets, Inc.” and 
“American  Widgets,  Inc.”)  And  as  Burford  notes,  APS  did 
not  have  the  most  helpful  type  of  evidence  of  secondary 
No. 14‐2692                                                           13 

meaning—market studies and consumer testimony—though 
it  is  also  true  that  such  evidence  is  not  strictly  required  to 
establish  secondary  meaning.  See  Platinum  Home  Mortgage 
Corp.  v.  Platinum  Financial  Group,  149  F.3d  722,  728  (7th  Cir. 
1998). Despite our skepticism, though, we do not believe the 
district court abused its discretion by seeing at least a good‐
faith basis for APS’s argument that its mark was protected. 
    On  the  likelihood‐of‐confusion  issue,  the  district  court 
could similarly find at least a good‐faith basis for APS to ar‐
gue  that  consumers  would  be  confused.  APS  would  have 
provided  evidence  about  how  the  two  businesses’  markets 
overlap, the similarity of the two names and business mod‐
els, and Burford’s attempts to pass off his services as those of 
APS. See Forum Corp. of N.A. v. Forum, Ltd., 903 F.2d 434, 439 
(7th Cir. 1990). 
     Without  deciding  the  ultimate  merits  of  APS’s  Lanham 
Act claim, we find no abuse of discretion by the district court 
in finding that it was not objectively unreasonable for APS to 
have  brought  the  claim  in  the  first  place.  That  is,  a  rational 
litigant  might  bring  this  claim  at  least  in  substantial  part  to 
protect its trademark. Thus, we cannot presume that the on‐
ly  reason  APS  pursued  this  claim  was  to  impose  costs  on 
Burford.  Nor  is  there  direct  evidence  that APS  brought  suit 
solely  to  obtain  an  economic  benefit  for  itself  unrelated  to 
winning the suit. Cf. Nightingale, 626 F.3d at 965–66 (finding 
that plaintiff had made Lanham Act claim solely to coerce a 
price reduction out of defendant). 
    Accordingly,  we  REVERSE  the  grant  of  summary  judg‐
ment to defendants on the contract claim and REMAND for 
further  proceedings  consistent  with  this  opinion.  We 
14                                                    No. 14‐2692 

AFFIRM  the  district  court’s  denial  of  Burford’s  request  for 
attorney fees on the Lanham Act counterclaim.